                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



JACK DOE 550, an individual proceeding                                Case No. 3:18-cv-01546-SB
under a pseudonym,
                                                                        OPINION AND ORDER
                      Plaintiff,

               v.

ROMAN CATHOLIC ARCHBISHOP OF
PORTLAND IN OREGON, AND
SUCCESSORS, A CORPORATION SOLE,
an Oregon Corporation, d/b/a ARCHDIOCESE
OF PORTLAND IN OREGON; and
ARCHDIOCESE OF PORTLAND IN
OREGON, an Oregon Corporation,

                      Defendants.


BECKERMAN, U.S. Magistrate Judge.

       Plaintiff Jack Doe 550 (“Plaintiff”) filed this action against the Roman Catholic

Archbishop of Portland in Oregon, and successors, a corporation sole, dba Archdiocese of

Portland in Oregon (“the Archdiocese”), on August 22, 2018. (ECF No. 1.) The Court has

jurisdiction over this matter under 28 U.S.C. § 1334(b), because this proceeding relates to In re

Roman Catholic Archbishop of Portland (“RCAP”), D. Or. Bankr. Case No. 04-37154, a case

arising under Title 11 of the United States Code. Specifically, the Third Amended and Restated
PAGE 1 – OPINION AND ORDER
Joint Plan of Reorganization (“the Plan”) confirmed in RCAP sets a $20 million cap on the funds

available to pay claims made against the Archdiocese through 2023.

        Pending before the Court is the Archdiocese’s unopposed motion to approve the

settlement of Plaintiff’s claims, and to approve payment from the Future Claims Trust. (ECF No.

14.) For the following reasons, the Court grants the Archdiocese’s unopposed motion, and

approves the proposed settlement. See Wood v. Archdiocese of Portland in Or., 3:11-cv-1126-

PK, 2012 WL 13055347, at *1 (D. Or. Dec. 31, 2012); In re Claim of MDE, No. MC 08-9261,

2008 WL 5122454, at *1 (D. Or. Dec. 2, 2008).

        On March 20, 2019, the parties participated in a mediation of their dispute, which

resulted in an agreement providing for final settlement of Plaintiff’s claims. Under the

settlement, Plaintiff will receive $390,000 from the Future Claims Trust. Any payment from the

Future Claims Trust must be approved by the Court pursuant to sections 6.4.5 and 11.8 of the

Plan.

        Section 11.8 of the Plan requires the Archdiocese to provide notice of any motion to

approve a settlement subject to the Future Claims Trust to: all Tort Claimants having filed claims

or a lawsuit asserting a claim (or having given written notice to the Reorganized Debtor in the

case of future claims) whose claims have not been paid in full; the Future Claimants

Representative; and the Known Tort Claims Trustee and Future Claims Trustee. A notified party

has at least twenty days (plus an additional three days if notice is served by mail) to file

objections to the proposed settlement.

        On April 9, 2019, the Archdiocese served the required notice by mail on all the necessary

parties. (ECF No. 14.) The period for filing objections to the parties’ proposed settlement expired




PAGE 2 – OPINION AND ORDER
on May 2, 2019. No objections were filed. In the absence of objection by any interested party,

the Court finds no reason to deny approval of the parties’ proposed settlement.

                                        CONCLUSION

       For the reasons stated, the Court GRANTS the Archdiocese’s unopposed motion to

approve the settlement of Plaintiff’s claims against the Archdiocese (ECF No. 14), approves the

proposed settlement, and authorizes payment to Plaintiff in the amount of $390,000 from the

Future Claims Trust. The Court denies all pending motions, if any, as moot.

       IT IS SO ORDERED.

       DATED this 11th day of June, 2019.


                                                    STACIE F. BECKERMAN
                                                    United States Magistrate Judge




PAGE 3 – OPINION AND ORDER
